Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 01/21/2021.

Objection of Claims 11 and 21
Applicant's arguments are persuasive and the claim objection is withdrawn.

Rejection of Claims 21-22 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claim 21 has been amended to address the 112b issue and claim 22 has been cancelled.
Examiner’s Response:
The amendment of claim 21 has resolved the 112b issue and thus the 112b rejection is withdrawn.
Upon cancellation of claim 22, the 112b rejection is moot.

Rejection of Claims 1, 19, and 20 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the newly amended limitations “obtaining, via a cellular access network, identification information for a network-connected device located in a remote environment, wherein the network-connected device is controllable by a user in the remote environment”. Specifically, Applicant argues SAYED and SHAN references recite a local system to control a local network-connected device for a local user, rather than a remote system.
Examiner’s Response:
	The amended limitations render 112a and 112b issues and please see the details in the 112 rejections.

	For a record of prosecution, another reference MAI (US 2019/0147905 A1) is also identified and included in Form 892 for teaching “a remote system” changing a state of a network-connected for a local user based on detected gestures of the user (ABSTRACT, ¶ [0061], ¶ [0101], ¶ [0045-0046]). 

DETAILED ACTION
                                                                           Priority
The provisional application 62/644,005 for the non-provisional application 16/295,575 (US 2019/0285881 A1, ILIE) has been verified and every citation relied by Examiner has a corresponding support in the provisional application. Therefore the provisional date March, 16, 2018 is relied on for reference.

The foreign application CN 2018/10063682 for the non-provisional application 16/222,147 (US 2019/0228773 A1, GAO) has been verified (both of Google machine English translation and publication CN 108198553A in Chinese) and every citation relied by Examiner has a corresponding support in the foreign application. Therefore the foreign application date Jan. 23, 2018 is relied on for reference.

The foreign application CN 2017/1018442 and the corresponding PCT application PCT/CN2017/111312 for the non-provisional application 16/579,261 (US 2019/0228773 A1, GAO) have both been verified and every citation relied by Examiner has a corresponding support in the foreign application and the PCT application. Therefore the foreign application date March 24, 2017 and the PCT application date Nov.16, 2017 are relied on for reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-7, 9-21, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 19-20 recite “obtaining, via a cellular access network, identification information for a network-connected device located in a remote environment … obtaining, via the cellular access network, images of a face of the user from a camera in the remote environment … providing, via the cellular access network, the command to a controller in the remote environment, wherein the controller controls cause the state of the network-connected device”. The closest disclosure is ¶ [0013] of the PG Pub. of the present application, but however ¶ [0013] only discloses providing an image/video feed being routed to a processing system and the processing system can provide a control back to the local environment. It further discloses “controllable IoT devices in the local environment may also be determined by the local environment providing identification information along with the facial image(s) for recognition”. Throughout the present application, the identification of IoT devices are provided from a local environment (Fig.1, 167-169, 162-165) to a local controller (Fig.1, 166), rather than to a remote processing system. In addition, it does not disclose the command/control the remote processing system sends back is to control the state of the network-connected device. Throughout the present application, it is the local controller (Fig.1, 166) that obtains an image of user, detects a facial gesture, determines an intention, and sends a command/control to change a state of a network-connected device (Fig.1, 167-169). Moreover, the present application only discloses access network 120 and 122 can be cellular network. It does not disclose what “a processing system” in the independent claims refers to and whether it is connected to the access network 120 and 122. Further, dependent claims 10 and 14 recite transmitting a confirmation request, a confirmation response, and one non-speech utterance via a cellular access network. The present application also lacks corresponding written description for these limitations. Dependent claims fail to remedy deficiency of independent claims and thus are rejected for the same reason. 

Claims 1, 4-7, 9-21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 19-20 and dependent claim 16 recite “a network-connected device located in a remote environment … a user in the remote environment …a camera in the remote environment … a controller in the remote environment”. However, throughout the present application, the processing system (processor, memory) is located in a local environment (Fig.160) along with a local user (170), a local camera (163), and a local controller (166). It is unclear what “remote” refers to. For examining purposes, it is interpreted as “a network-connected device located in a local environment … a user in the local environment …a camera in the local environment … a controller in the local environment”. Dependent claims fail to remedy deficiency of independent claims and thus are rejected for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13, 16-17, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SAYED (US 2015/0185827 A1), in view of SHAN (US 2017/0265272 A1), and further in view of ILIE (US 2019/0285881 A1), and further in view of ULAGANATHAN (US 2018/0285062 A1), hereinafter SAYED-SHAN-ILIE-ULAGANATHAN.
Per claims 1, 19, and 20, SAYED teaches “A device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: (Claim 15, A non-transitory machine-readable medium embodying a set of instructions that, when executed by a processor, cause the processor to perform operation) … wherein the network-connected device is controllable by a user in the remote environment; (¶ [0038-0039], The interpretation module 204 may further…interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing…the command module 206 controls the device such that a cursor is moved over a “Like” button of the application and the “Like” button is clicked on behalf of the user. Thus, a user who is executing an application on a device that does not support input devices such as a keyboard or mouse may nevertheless use eye movements to control the device to issue commands within the application) obtaining … images of a face of a user from a camera …; detecting a first facial gesture of the user from the images; (¶ [0036], the detection module 202 receives data pertaining to eye movements of the user from a wearable computing device, such as Google glass. For example, the wearable computing device may have a camera oriented toward the face of the user and configured to stream data pertaining to video capture of movements of the user's eyes to the detection module 202) determining an intention to change a state … from the first facial gesture, wherein the determining the intention to change the state … from the first facial gesture is based upon a gesture-to-intention mapping of the user, and wherein the gesture-to-intention mapping of the user is generated via a … process that learns that the first facial gesture signifies the intention to change the state of the network-connected device (¶ [0037-0038], ¶ [0042] and claim 5, the interpretation module 204 interprets one of the observed patterns of eye movements of the user as an intention by the user to issue a command with respect to an application executing on a device of the user…the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands…The interpretation module 204 may further be configured (e.g., by the user or an administrator) to interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing; the interpretation module 204 may determine that a nodding movement of the user means that the user wishes to send a request to the additional user to form a connection via LinkedIn…The interpretation module 204 may determine which movements correspond to which commands based on a mapping of the movements to the commands; receiving a mapping of a plurality of movements to a plurality of respective commands and wherein the determining that the movement represents an intention of the user to issue the command to the application is based on an analysis of the mapping) [Comment: see claim 13 and ¶ [0020] of the present application for interpretation of a facial gesture comprising a head movement and/or an eye movement.] generating a command to cause the state of the network-connected device to change in accordance with the intention; and providing … the command to … wherein the controller controls the state … to change (¶ [0032], ¶ [0044], ¶ [0037-0039], An interpretation module 204 may be configured to interpret an action of the user as an intention by the user to control the mobile device; a smart phone; the interpretation module 204 interprets one of the observed patterns of eye movements of the user as an intention by the user to issue a command with respect to an application executing on a device of the user…The interpretation module 204 may maintain a mapping of observed patterns of eye movements of the user to the previously-observed patterns of eye movements. The previously-observed patterns of eye movements may, in turn, be linked to commands that may be executed within an application executing on a device of the user. In various embodiments, the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands…The detection module 202 may receive data pertaining to patterns of eye movements of the user while the user is viewing the posting…The interpretation module 204 may further…interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing…the command module 206 controls the device such that a cursor is moved over a “Like” button of the application and the “Like” button is clicked on behalf of the user. Thus, a user who is executing an application on a device that does not support input devices such as a keyboard or mouse may nevertheless use eye movements to control the device to issue commands within the application) 
However, although SAYED teaches detecting a facial gesture to be mapped to an intention in order to generate a command to change a state, the state being changed is a state of an application in a mobile device (e.g. smartphone). Although the application is part of “a network-connected device” (e.g. smartphone), SAYED does not explicitly teach changing a state of “a network-connected device” itself or another device).
In analogous teaching of gesture detection, SHAN teaches a device detecting a facial gesture in order to generate a command to change a state of another network-connected device (lighting system 200) (Fig.1, ¶ [0035], ¶ [0072-0073] and ¶ [0040], such wearable devices include smart headgear, e.g. eyeglasses, goggles, a helmet, a hat; The user may provide the wearable computing device 100 with an instruction to adjust the settings of the identified light source, e.g. a spoken instruction, gesture, head movement, a physical instruction provided by contacting the wearable computing device 100… the wearable computing device 100 may be adapted to invoke automatically adjustment of the actual lighting condition, such that user intervention may not be required; the wearable computing device 100 may be adapted to wirelessly communicate with the lighting system 200, e.g. through a wireless bridge 210 of the lighting system 200 to which a plurality of light sources 201-206 may be communicatively coupled in a wired and/or wireless fashion. Alternatively, the wearable computing device 100 may be adapted to communicate directly with one or more light sources 201-206. Any suitable wireless communication protocol may be used for any of the wireless communication between the wearable computing device 100 and the lighting system 200 and/or between various components of the lighting system 200, e.g., an infrared link, Zigbee, Bluetooth, a wireless local area network protocol such as in accordance with the IEEE 802.11 standards, a 2G, 3G or 4G telecommunication protocol). 
Thus, given the teaching of SHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a device detecting a facial gesture to generate a command to change a state of another network-connected device of SHAN into a device detecting a facial gesture to be mapped to an intention to generate a command to change a state of SAYED, such that a device would detect and map a facial gesture to an intention to generate a command to change a state of another network-connected device. One of ordinary skill in the art would have been motivated to do so because SHAN recognizes that it would have been advantageous to utilize detected user’s gestures/movements to change a light to provide optimal lighting for a user (ABSTRACT and ¶ [0022], improving a lighting condition with a wearable computing device… determining (303) the user activity with a further sensor arrangement; user is guaranteed to perform the entire activity under suitable, e.g. optimal, lighting conditions). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of state to be changed based on a detected facial gesture (a device changes a state of another network-connected device based on a detected facial gesture) as taught by SAYED into another known method of how to change a state based on detected facial gesture (a device changes a state by mapping a detected gesture to an intention) as taught by SHAN to yield predictable and reasonably successful results of a device changing a state of another network-connected device by mapping a detected gesture to an intention, especially given that SAYED and SHAN are in the same field of endeavor of changing a state based on a detected facial gesture (KSR MPEP 2143).
Further, although SAYED teaches generating gesture-to-intention mapping to determine an intention to change a state (see previously presented citations in (¶ [0037-0038], ¶ [0042] and claim 5), SAYED discloses that the mapping is learned via user/administrator input, rather than a machine learning process. Therefore SAYED modified by SHAN (hereinafter SAYED-SHAN) does not teach “a machine learning process” for generating the mapping. 
In analogous teaching of mapping gestures, ILIE teaches generating a facial gesture mapping via a machine learning process (¶ [0173], ¶ [0039], ¶ [0172] and ¶ [0161], Various machine learning algorithms may be used by the system 2300, for example, to generate the mapping 2320…Over time, the wearable device can continue to update the machine learning derived mapping 2320; a neural network can be used to determine, train, or apply the mapping; a mapping from the periocular images to a facial expression (e.g., of the lower face or the entire face). The mapping 2320 can be used to determine a facial expression; the system may use a mapping from a facial expression (e.g., group of FACS AUs) to a corresponding emotion (e.g., happy, sad, etc.)).
Thus, given the teaching of ILIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a mapping via a machine learning process of LIE into generating gesture-to-intention mappings to issue a command to change a state of another network-connected device of SAYED-SHAN, such that gesture-to-intention mappings would be generated via a machine learning process to issue a command to change a state of another network-connected device. One of ordinary skill in the art would have been motivated to do so because ILIE recognizes that it would have been advantageous to use and update machine learning algorithms to accurately generate mappings for facial gestures (¶ [0173] and ¶ [0039], Various machine learning algorithms may be used by the system 2300, for example, to generate the mapping 2320…Over time, the wearable device can continue to update the machine learning derived mapping 2320; By leveraging principles of optical flow and machine learning (e.g., artificial intelligence, neural networks, etc.), the system may accurately classify the eyebrow status and strong changes in facial features such as grinning or mouth opening in real-time). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of generating a mapping via a machine learning process as taught by ILIE into another known method of generating gesture-to-intention mappings as taught by SAYED-SHAN to yield predictable and reasonably successful result of generating gesture-to-intention mappings via a machine learning process, especially given that ILIE, SAYED, and SHAN are all in the same field of endeavor of facial gesture mappings (KSR MPEP 2143).
However, although SAYED-SHAN modified by ILIE (hereinafter SAYED-SHAN-ILIE) teaches obtaining identification information of the network-connected device and the images of the user, however SAYED-SHAN-ILIE does not disclose that the obtaining is via a cellular network for a remote entity. Therefore SAYED-SHAN-ILIE does not teach “obtaining, via a cellular access network, identification information for a network-connected device located in a remote environment … obtaining, via the cellular access network, images of a face of the user from a camera in the remote environment”.
In analogous teaching, ULAGANATHAN discloses that a remote entity (application server 108) communicate with IoT devices (network-connected devices) and a user of the IoT devices via a cellular network (Fig.1, ¶ [0017-0018] and ¶ [0021], The system environment 100 may include a user 102, a plurality of IoT devices 104, such as an IoT device 104 a, an IoT device 104 b, . . . , an IoT device 104 n, a communication network 106, and an application server 108. The application server 108 may be communicatively coupled to the plurality of IoT devices 104 via the communication network 106; the communication network 106 may correspond to a communication medium through which the plurality of IoT devices 104 and the application server 108 may communicate with each other. Such a communication may be performed, in accordance with various wired and wireless communication protocols. Examples of such wired and wireless communication protocols include … 2G, 3G, 4G cellular communication protocols). ULAGANATHAN further discloses the remote entity obtaining identification of an IoT device that is controllable by a user (¶ [0023-0024], ¶ [0050], ¶ [0039], the application server 108 may be configured to receive the voice input from the user 102. The application server 108 may be configured to assign a unique name to each of the plurality of IoT devices 104 based on an output of one or more natural language processing techniques implemented on the received voice input… The application server 108 may be configured to identify the IoT device that the user intends to control from the plurality of IoT devices based on user requirement, the IoT device status information, and line of sight information associated with the user. The application server 108 may be configured to initiating a conversation with the user to receive additional information… for identifying the IoT device that the user intends to control…; the user requirement may be to turn on the television. Such requirement may be determined based on the multi-modal gestures received from the user 102. The IoT device status information is that the television is in OFF state. The determined line of sight information includes that the user was pointing at the television while giving the voice command. Thus, the user 102 is within the line of sight of the television (IoT device). Based on the above information, the identification unit 214 may identify IoT device that the user intends to control. For example, the voice command and the gesture command indicate that the user intends to control the television. Further, the line of sight information confirms that the user intends to control (turn ON) the television as the status of the television is in OFF state; the pre-configuration unit 210 may ask the user “Which device volume you want to control”. The user 102 may respond with a clarification by saying that “Music system”. Similarly, for the IoT device 3 the pre-configuration unit 210 may ask “which light on first floor”. The user 102 may respond with a clarification by saying that “Bedroom light”) and images of the user from a camera (¶ [0043-0044], ¶ [0050], ¶ [0048], ¶ [0037], one or more multi-modal gesture commands may be captured by each of the plurality of IoT devices 104 using one or more sensors… a gesture command including “User is pointing his/her finger at Television”… the gesture command may be captured by the camera embedded in the IoT device… The captured one or more multi-modal gesture commands may be transmitted to the application server 108. The transceiver 206 may be configured to receive the one or more multi-modal gesture commands; The determined line of sight information includes that the user was pointing at the television; the line of sight information may be determined based on information captured by the camera of the IoT device; The gesture command may be captured using an image sensor embedded within the IoT device… User is pointing Television his/her finger at Television… User rotates palm in clockwise direction) and the remote entity provides a command to control a state of the IoT device to change (¶ [0024], ¶ [0050], ¶ [0052], Table 1, Table 3, The application server 108 may be configured to control the identified IoT device based on the one or more control parameters and the IoT device status information. The application server 108 may be configured to determine a mode of controlling the identified IoT device based on at least one of the additional information, the line of sight information, the user requirement, and the IoT device status information; the identification unit 214 may identify IoT device that the user intends to control. For example, the voice command and the gesture command indicate that the user intends to control the television. Further, the line of sight information confirms that the user intends to control (turn ON) the television as the status of the television is in OFF state; the identification unit 214 may need to identify the IoT device that the user intends to control…may turn ON/OFF and change the channels…may change the volume, change brightness of screen, change preference of sound, and the like)
Thus, given the teaching of ULAGANATHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a remote entity obtaining identification of an IoT device and camera images of a user of the IoT device, and providing a command to control the IoT device via a cellular network of ULAGANATHAN into control network-connected devices to change states and a user of the network-connected devices of SAYED-SHAN-ILIE, such that a remote entity would obtain identification of network-connected devices and camera images of a user of the network-connected devices, and provide a command to control the IoT device to change a state, via a cellular network. One of ordinary skill in the art would have been motivated to do so because ULAGANATHAN recognizes that it would have been advantageous to transmit captured gesture commands to a server for further processing (¶ [0020], The plurality of IoT devices 104 may be configured to transmit the captured one or more multi-modal gesture commands to the application server for further processing). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of controlling a networked-connected device for a user (a remote entity obtaining identification of an IoT device and camera images of a user of the IoT device, and providing a command to control the IoT device via a cellular network) as taught by ULAGANATHAN into another known method of controlling a networked-connected device for a user as taught by SAYED-SHAN-ILIE to yield predictable and reasonably successful results, especially SAYED, SHAN, and ULAGANATHAN are in the same field of endeavor of controlling a network-connected device based on user’s gestures (KSR MPEP 2143).

Per claim 4, SAYED further teaches “wherein the camera is a digital camera” (¶ [0036], the detection module 202 receives data pertaining to eye movements of the user from a wearable computing device, such as Google glass. For example, the wearable computing device may have a camera oriented toward the face of the user and configured to stream data pertaining to video capture of movements of the user's eyes to the detection module 202).

Per claim 5, SAYED-SHAN does not teach “wherein the detecting the first facial gesture of the user from the images is in accordance with the machine learning model for the first facial gesture”.
In analogous teaching of facial gestures, ILIE further teaches using a machine learning model to detect facial gestures in images (¶ [0173], ¶ [0039], ¶ [0137-0139] and ¶ [0165], Various machine learning algorithms may be used by the system 2300, for example, to generate the mapping 2320 or the facial expression 2325; The observed images may be combined with the inferred images to generate a full face image. By leveraging principles of optical flow and machine learning (e.g., artificial intelligence, neural networks, etc.), the system may accurately classify the eyebrow status and strong changes in facial features such as grinning or mouth opening in real-time; the VEC is compared against a threshold to determine whether an eyebrow raise event is detected…the system may determine that a change in VEC value matches, for example, the first 50% of a previous eyebrow raise profile…the system can determine an eyebrow raise event; the system can compare facial features associated with the requested expression and the corresponding features of the user's actual expression to determine whether they match…if the algorithm detects a match, the system proceeds to block 2210).
Thus, given the teaching of ILIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of detecting facial gestures in images by a machine model of ILIE into facial gestures in images of SAYED-SHAN, such that facial gestures in images would be detected by a machine learning model. One of ordinary skill in the art would have been motivated to do so because ILIE recognizes that it would have been advantageous to use machine learning model to accurately classify facial gestures (¶ [0039] and ¶ [0161], By leveraging principles of optical flow and machine learning (e.g., artificial intelligence, neural networks, etc.), the system may accurately classify the eyebrow status and strong changes in facial features such as grinning or mouth opening in real-time; The model may also comprise a pre-trained model based on machine learning applied to a wide range of facial conformations from a population of individuals) (KSR MPEP 2143).

Per claim 13, SAYED further teaches “wherein the first facial gesture comprises at least one of: a blink; a wink; a head nod; a head shake; or a frown” (¶ [0045], the detection module 202 may receive a notification from one of the plurality of devices that the user made a gesture, made an expression, moved a part of his body, moved his whole body, nodded, winked an eye, or performed any of a plurality of movements having a pattern that is recognizable by the detection module).

Per claim 16, SAYED further teaches “wherein the operations further comprise: detecting a presence of the user in the … environment, wherein the detecting the first facial gesture of the user is activated in response to the detecting the presence of the user” (¶ [0036] and ¶ [0033], the detection module 202 receives data pertaining to eye movements of the user from a wearable computing device, such as Google glass. For example, the wearable computing device may have a camera oriented toward the face of the user and configured to stream data pertaining to video capture of movements of the user's eyes to the detection module 202; one or more algorithms implemented on the client side or server side may utilize information collected about the user, such as the member's current activity, current location, current gesture…to facilitate the issuing of a command by the user). In addition, as presented for claim 1, ULAGANATHAN teaches the user being in the remote environment. 

Per claim 17, SAYED further teaches “where the presence of the user is detected via the images of the face of the user” (¶ [0036], the detection module 202 receives data pertaining to eye movements of the user from a wearable computing device, such as Google glass. For example, the wearable computing device may have a camera oriented toward the face of the user and configured to stream data pertaining to video capture of movements of the user's eyes to the detection module 202)

Per claim 23, SAYED further teaches “wherein the gesture-to-intention mapping is stored … that is accessible by the processing system” (¶ [0037-0038], ¶ [0042] and claim 5, the interpretation module 204 interprets one of the observed patterns of eye movements of the user as an intention by the user to issue a command with respect to an application executing on a device of the user…the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands…The interpretation module 204 may further be configured (e.g., by the user or an administrator) to interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing; the interpretation module 204 may determine that a nodding movement of the user means that the user wishes to send a request to the additional user to form a connection via LinkedIn…The interpretation module 204 may determine which movements correspond to which commands based on a mapping of the movements to the commands; receiving a mapping of a plurality of movements to a plurality of respective commands and wherein the determining that the movement represents an intention of the user to issue the command to the application is based on an analysis of the mapping).
However, SAYED does not explicitly teach the mapping is stored “in a database”.
ILIE further teaches a mapping database (¶ [0080], a mapping database 2210. The mapping database may comprise various points collected over time and their corresponding objects). Moreover, ULAGANATHAN also further teaches a gesture database (Table 3, ¶ [0023], The application server 108 may be configured to create the gesture grammar database… The application server 108 may be configured to detect the one or more multi-modal gesture commands using at least one of a gesture grammar database). 
Thus, given the teaching of ILIE and ULAGANATHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of mapping/gesture database of ILIE/ULAGANATHAN into storing gesture-to-intention mapping accessible by the system of SAYED, such that gesture-to-intention mapping would be stored in a database accessible by the system. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of storing mapping/gesture information by a database as taught by ILIE/ULAGANATHAN into another known method of storing gesture-to-intention mapping accessible by the system as taught by SAYED to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of MARVIT (US 2005/0212760 A1).
Per claim 7, SAYED further teaches “wherein the processing system maintains a plurality of gesture-to-intention mappings…” (¶ [0037] and claim 5, the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands; receiving a mapping of a plurality of movements to a plurality of respective commands and wherein the determining that the movement represents an intention of the user to issue the command to the application is based on an analysis of the mapping).
However, although SAYED discloses different users, SAYED does not explicitly disclose the mappings “for a plurality of different users”. 
In analogous teaching of gesture mappings, MARVIT explicitly teaches a plurality of user-specific gesture-to-function/intention mappings for a plurality of different users (¶ [0163], Different users may have different mappings of gestures to functions and different user-created functions. Thus, function mapping database 386 may also include user-specific mapping instructions or characteristics, user-created functions).
Thus, given the teaching of MARVIT, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a plurality of user-specific gesture mapping for a plurality of different users of MARVIT into gesture-to-intention mappings of SAYED-SHAN-ILIE-ULAGANATHAN, such that a plurality of gesture-to-intention mappings would be user-specific for a plurality of different users. One of ordinary skill in the art would have been motivated to do so because MARVIT recognizes that it would have been advantageous for a plurality of users to customize their own mappings to have user-specific mappings (¶ [0163], Different users may have different mappings of gestures to functions and different user-created functions. Thus, function mapping database 386 may also include user-specific mapping instructions or characteristics, user-created functions) (KSR MPEP 2143).

Per claim 9, SAYED further teaches “wherein each of the plurality of gesture-to-intention mappings is created by at least one of: the user; or a person assisting the user” (¶ [0037-0038], the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands…The interpretation module 204 may further be configured (e.g., by the user or an administrator) to interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of YANG (US 2012/0327232 A1).
Per claim 10, although SAYED discloses generating an intention, SAYED does not disclose presenting the intention to a user for confirmation. Therefore SAYED-SHAN-ILIE-ULAGANATHAN does not teach “wherein the operations further comprise: presenting, via a cellular network, a request on a device of the user to confirm the intention to change the state of the network-connected device; and receiving, via the cellular access network, a response from the device of the user confirming the intention”.
In analogous teaching, YANG teaches presenting a request to a user to confirm a change of state and receiving a facial gesture response to confirm it (¶ [0082], the processing module analyzes the head movement recognition signal, and determines whether the user agrees (by nodding the user's head) or disagrees (by shaking the user's head). If the user agrees (by nodding the user's head), it shows that the user accepts the current automobile equipment setting value, and the procedure will enter into Step S60. If the user disagrees (shaking the user's head), then it shows that the user does not accept the current automobile equipment setting value, and it is necessary to change to another set of automobile equipment setting values, and the procedure returns to Step S56, so that the processing module sequentially inputs the user's one or more equipment setting values corresponding to the automobile equipment into the storage module for operating the automobile equipment).
Thus, given the teaching of YANG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of confirming a state of change via a facial gesture in response to a presented request of YANG into indicating an intention to change a state via a cellular network of SAYED-SHAN-ILIE-ULAGANATHAN, such that an intention to change a state would be presented in a request via a cellular network and confirmed by a facial gesture of a user. One of ordinary skill in the art would have been motivated to do so because YANG recognizes that it would have been necessary to get a user’s confirmation before a change (¶ [0082], the processing module analyzes the head movement recognition signal, and determines whether the user agrees (by nodding the user's head) or disagrees (by shaking the user's head). If the user agrees (by nodding the user's head), it shows that the user accepts the current automobile equipment setting value, and the procedure will enter into Step S60. If the user disagrees (shaking the user's head), then it shows that the user does not accept the current automobile equipment setting value, and it is necessary to change to another set of automobile equipment setting values, and the procedure returns to Step S56, so that the processing module sequentially inputs the user's one or more equipment setting values corresponding to the automobile equipment into the storage module for operating the automobile equipment) (KSR MPEP 2143).

Per claim 11, YANG further teaches “wherein the response comprises: a second facial gesture” (¶ [0082], the processing module analyzes the head movement recognition signal, and determines whether the user agrees (by nodding the user's head) or disagrees (by shaking the user's head). If the user agrees (by nodding the user's head), it shows that the user accepts the current automobile equipment setting value, and the procedure will enter into Step S60. If the user disagrees (shaking the user's head), then it shows that the user does not accept the current automobile equipment setting value). [Comment: the combination and motivation is the same as that of claim 10.]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of EKAMBARAM (US 2016/0260143 A1).
Per claim 12, SAYED further teaches “wherein the first facial gesture is part of a sequence of facial gestures” (¶ [0035], the user may link a particular action or combination of actions… that invokes a declaration of a particular relationship with the additional user (e.g., a declaration or acknowledgment that the additional user is a friend or a business connection)). In addition, SAYED further teaches actions can be facial gestures (¶ [0045], the user made a gesture, made an expression, moved a part of his body, moved his whole body, nodded, winked an eye). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a sequence of facial gestures to indicate an intention of a command. 
Moreover, in analogous teaching of facial gestures, EKAMBARAM explicitly teaches using a sequence of facial gestures to indicate an intention (¶ [0032], sensor unit 116 identifies an interaction. The interaction indicates permission, from a wearable device user, to capture a facial expression for rating purposes…the user whose user experience was good could wink followed by smiling to indicate a positive sentiment).
Thus, given the teaching of EKAMBARAM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a sequence of facial gestures to indicate an intention of EKAMBARM into indicating an intention for a command of SAYED-SHAN-ILIE-ULAGANATHAN, such that a sequence of facial gestures would be used to indicate an intention for a command. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a sequence of facial gesture to indicate an intention as taught by EKAMBARAM into another known method of using a facial gesture to indicate an intention for a command as taught by SAYED-SHAN-ILIE-ULAGANATHAN to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of BLUM (US 2016/0182826 A1).
Per claim 14, SAYED further teaches “wherein the operations further comprise: capturing at least one … utterance of the user, wherein the intention to change the state of the … device is further determined from the at least one … utterance of the user” (¶ [0048] and ¶ [0050], controlling an aspect of a device of a user based on a combination of a voice command and a movement… the detection module 202 detects a voice command of the user… the interpretation module 204 may determine the correspondences between voice commands and application commands; the command module 206 may control an aspect of a device of the user based on a combination of the voice command and the movement… the command module 206 may issue a command to an application executing on the device to perform a desired action of the user (e.g., based on an analysis of the voice command and the movement by the interpretation module 204). Thus, the command module 206 may control a device of the user based on combinations of voice commands and movements of the user). In addition, as presented for claim 1, SHAN teaches controlling the “network-connected” device. Further, as presented for claim 1, ULAGANATHAN teaches obtaining intention to change the state of the network-connected device via the cellular access network.
However, SAYED discloses that the audible/utterance command is a voice/speech command instead of a “non-speech” command. 
In analogous teaching of an audible command, BLUM teaches an audible command to control a device can be either a speech command or non-speech command (¶ [0050] and ¶ [0089], The microphone 1268 may be configured to detect sounds, such as audible commands, which may be used to control certain operations of the camera 1200… the audible command may be a spoken word or it may be a non-speech sound such as the click of teeth, the click of a tongue, or smack of lips. The camera 1200 may detect the audible command (e.g., in the form of an audible sound) and perform an action, such as capture an image, transfer data, or others; detect an audible command, which may include a voice command or other speech or non-speech sounds (a click of the user's teeth)).
Thus, given the teaching of BLUM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute a speech command of SAYED-SHAN-ILIE-ULAGANATHAN with a non-speech command of BLUM, such that a non-speech command would be used in combination of a gesture command via a cellular network to indicate an intention to change a state of a network-connected device. One of ordinary skill in the art would have been motivated to do so because this is simple substitution of one known element for another to obtain predictable results, specifically, submitting one known audible command for another audible command to obtain predictable results (KSR MPEP 2143).

Per claim 15, SAYED further teaches “wherein the intention is determined from a sequence of the first facial gesture and the at least one … utterance” (¶ [0048] and ¶ [0050], controlling an aspect of a device of a user based on a combination of a voice command and a movement… the detection module 202 detects a voice command of the user… the interpretation module 204 may determine the correspondences between voice commands and application commands; the command module 206 may control an aspect of a device of the user based on a combination of the voice command and the movement… the command module 206 may issue a command to an application executing on the device to perform a desired action of the user (e.g., based on an analysis of the voice command and the movement by the interpretation module 204). Thus, the command module 206 may control a device of the user based on combinations of voice commands and movements of the user). In addition, BLUM teaches “non-speech” utterance (¶ [0050] and ¶ [0089], The microphone 1268 may be configured to detect sounds, such as audible commands, which may be used to control certain operations of the camera 1200… the audible command may be a spoken word or it may be a non-speech sound such as the click of teeth, the click of a tongue, or smack of lips. The camera 1200 may detect the audible command (e.g., in the form of an audible sound) and perform an action, such as capture an image, transfer data, or others; detect an audible command, which may include a voice command or other speech or non-speech sounds (a click of the user's teeth)). [Comment: the combination and motivation is the same as that of claim 14.]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of REMAKER (US 2017/0262779 A1).
Per claim 18, SAYED-SHAN-ILIE-ULAGANATHAN does not teach “wherein the presence of the user is detected via: a detection of a wireless device of the user”.
In analogous teaching of detecting user’s presence, REMAKER teaches detecting a presence of a user and identify the user via a wireless device (¶ [0021], the controller 102 could communicate with a user's smart phone or computing device to detect the presence of a user and identify the user).
Thus, given the teaching of REMAKER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of detecting a user’s presence via a wireless device of REMAKER into detecting a user’s presence of SAYED-SHAN-ILIE-ULAGANATHAN. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of detecting a user’s presence via a wireless device as taught by REMAKER into another known method of detecting a user’s presence for detecting gestures and intentions as taught by SAYED-SHAN-ILIE-ULAGANATHAN to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of GAO (US 2019/0228773 A1).
Per claim 21, SAYED further teaches “wherein the operations further comprise: activating a system … prior to performing the obtaining the identification information, the obtaining the images, the detecting the first facial gesture, the determining the intention, the generating the command, and the providing the command” (¶ [0032], ¶ [0044], ¶ [0037-0039], An interpretation module 204 may be configured to interpret an action of the user as an intention by the user to control the mobile device; a smart phone; the interpretation module 204 interprets one of the observed patterns of eye movements of the user as an intention by the user to issue a command with respect to an application executing on a device of the user…The interpretation module 204 may maintain a mapping of observed patterns of eye movements of the user to the previously-observed patterns of eye movements. The previously-observed patterns of eye movements may, in turn, be linked to commands that may be executed within an application executing on a device of the user. In various embodiments, the interpretation module 204 provides a user interface via which the user or and administrator may specify the mappings of eye movements to commands…The detection module 202 may receive data pertaining to patterns of eye movements of the user while the user is viewing the posting…The interpretation module 204 may further…interpret the winking of the right eye of the user as an intention by the user to issue the command within the application to indicate a “liking” of the content item that the user is currently viewing…the command module 206 controls the device such that a cursor is moved over a “Like” button of the application and the “Like” button is clicked on behalf of the user. Thus, a user who is executing an application on a device that does not support input devices such as a keyboard or mouse may nevertheless use eye movements to control the device to issue commands within the application). 
However, although SAYED teaches activating the device/system to perform the functions (the detecting, the determining, the generating, and the outputting), SAYED does not disclose that the activating of the device/system is “by detecting a second facial gesture”. In other words, detecting a second facial gesture follows by activating the system, and follows by performing the functions. Therefore SAYED-SHAN-ILIE-ULAGANATHAN does not teach “activating of a system by detecting a second facial gesture”.
In analogous teaching of controlling a device via facial gestures, GAO teaches capturing an image and subsequently detecting a facial gesture in the captured image and subsequently activating a device (¶ [0006], ¶ [0037], and ¶ [0026], receiving an image sequence of a user from an image capturing apparatus…detecting a change in a head feature of the user from the image sequence. After that, the method may include determining whether the change in the head feature matches a predetermined change pattern. The method further includes causing the electronic device to enter an active state in response to determining that the change in the head feature matches the predetermined change pattern; the user 120 may activate the electronic device 110 by a simple head motion. In this way, a reduction in user experience due to repeatedly giving a specific speech command may be avoided. In addition, since the head motion for activating the electronic device 110 does not require to generate sounds, it is highly applicable to users such as deaf-mutes and to work environments that require a silent background; the term “head feature” refers to an image related to a head of the user sensed by an image capturing apparatus…the user may cause the electronic device entering the active state by actions including head swinging, eye blinking, mouth opening and the like or a combination of the similar actions. Alternatively or additionally, the head feature may also include a facial expression of the user).
Thus, given the teaching of GAO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of activating a device in response to detecting a facial gesture from a captured image of GAO into activating a device to perform gesture-to-intention mapping to change a state of another network-connected device of SAYED-SHAN-ILIE-ULAGANATHAN, such that a device would be activated in response to detecting a facial gesture from a captured image to perform gesture-to-intention mapping to change a state of another network-connected device. One of ordinary skill in the art would have been motivated to do so because GAO recognizes that it would have been advantageous to use facial gesture to active a device to increase user experience and to improve convenience for people with disabilities and silent work environment (¶ [0037], the user 120 may activate the electronic device 110 by a simple head motion. In this way, a reduction in user experience due to repeatedly giving a specific speech command may be avoided. In addition, since the head motion for activating the electronic device 110 does not require to generate sounds, it is highly applicable to users such as deaf-mutes and to work environments that require a silent background). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of activating a device in response to detecting a facial gesture from a captured image as taught by GAO into another known method of activating a device to perform gesture-to-intention mapping to change a state of another network-connected device (the detecting, the determining, the generating, and the outputting) as taught by SAYED-SHAN-ILIE-ULAGANATHAN to yield predictable and reasonably successful results of activating a device in response to detecting a facial gesture from a captured image to perform gesture-to-intention mapping to change a state of another network-connected device, especially given that GAO and SAYED-SHAN-ILIE-ULAGANATHAN are in the same field of endeavor of controlling a device via facial gestures (KSR MPEP 2143).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN, in view of ARNBERG (US 2020/0092701 A1), hereinafter SAYED-SHAN-ILIE-ULAGANATHAN-ARNBERG.
Per claim 24, SAYED-SHAN-ILIE-ULAGANATHAN does not teach “wherein the network-connected device is owned by someone other than the user”.
In analogous teaching, ARNBERG teaches a network-connected (IoT) device is owned by someone other than a user (¶ [0300-0301], ¶ [0303-0304], makes it easy to lend a device where the owner gives up direct control of the device to another user account but is maintained as the owner of the IoT device … FIG. 39 illustrates a series of transactions in which a first user (User A) loans one or more IoT devices to a second user (User B). User A in this example, who is the owner of the IoT device(s); when a house equipped with IoT devices is rented out (e.g., using Airbnb or a similar service), the renters may need temporary access to the IoT devices (e.g., thermostats, security devices, video cameras, etc) … the property owner can assure the renter that all of the IoT devices, including the security devices and video cameras, have been temporarily transferred to the renter).
Thus, given the teaching of ARNBERG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a network-connected device being owned by someone other than a user of ARNBERG into a user of a network-connected device of SAYED-SHAN-ILIE-ULAGANATHAN, such that a user and an owner of a network-connected device would be different people. One of ordinary skill in the art would have been motivated to do so because ARNBERG recognizes that it would have been advantageous to have an option to rent/lend a network device or a property with a network device (¶ [0300-0301], ¶ [0303-0304], makes it easy to lend a device where the owner gives up direct control of the device to another user account but is maintained as the owner of the IoT device … FIG. 39 illustrates a series of transactions in which a first user (User A) loans one or more IoT devices to a second user (User B). User A in this example, who is the owner of the IoT device(s); when a house equipped with IoT devices is rented out (e.g., using Airbnb or a similar service), the renters may need temporary access to the IoT devices (e.g., thermostats, security devices, video cameras, etc) … the property owner can assure the renter that all of the IoT devices, including the security devices and video cameras, have been temporarily transferred to the renter). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a network-connected device being owned by someone other than a user as taught by ARNBERG into another known method of a user of a network-connected device of SAYED-SHAN-ILIE-ULAGANATHAN to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SAYED-SHAN-ILIE-ULAGANATHAN-ARNBERG, in view of YOCAM (US 2018/0189514 A1).
Per claim 25, SAYED-SHAN-ILIE-ULAGANATHAN-ARNBERG does not teach “wherein the someone other than the user subscribes to a network-based service provided by the device”.
In analogous teaching, YOCAM teaches an owner of a network-connected device (IoT) subscribing to a network-based monitoring service (¶ [0021], an owner of an IoT device can subscribe to a monitoring service. The IoT device can be registered and sensors integrated into an item or attached thereto that can be used to monitor for various triggering events (e.g., laser scan, movement, etc.). In response to detecting a triggering event, a time/date stamp can be recorded and additional sensors may be activated … The sensor information can be relayed to notification platform 150 via communications network 120. Notification platform 150 can access database 160 to lookup the subscriber and identify a set of notification rules. These rules can identify how various notifications should be delivered to the subscriber). 
Thus, given the teaching of YOCAM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an owner of a network-connected device subscribing to a network-based monitoring service of YOCAM into an owner of a network-connected device and a network-based service provided by the system of SAYED-SHAN-ILIE-ULAGANATHAN-ARNBERG, such that an owner of a network-connected device would subscribe to a network-based service provided by the system. One of ordinary skill in the art would have been motivated to do so because YOCAM recognizes that it would have been advantageous for an owner to subscribe to a network-based service for monitoring (¶ [0021], an owner of an IoT device can subscribe to a monitoring service. The IoT device can be registered and sensors integrated into an item or attached thereto that can be used to monitor for various triggering events (e.g., laser scan, movement, etc.). In response to detecting a triggering event, a time/date stamp can be recorded and additional sensors may be activated … The sensor information can be relayed to notification platform 150 via communications network 120. Notification platform 150 can access database 160 to lookup the subscriber and identify a set of notification rules. These rules can identify how various notifications should be delivered to the subscriber). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an owner of a network-connected device subscribing to a network-based monitoring service as taught by YOCAM into another known method of an owner of a network-connected device and a network-based service provided by the system as taught by SAYED-SHAN-ILIE-ULAGANATHAN-ARNBERG to yield predictable and reasonably successful results (KSR MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2454